Citation Nr: 0633947	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-05 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
including as a result of exposure to herbicides in service.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as a result of exposure 
to herbicides in service.

3.  Entitlement to service connection for infertility, 
including as result of exposure to herbicides in service.

4.  Entitlement to service connection for visual defect.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefits sought 
on appeal.  The Board remanded the case in July 2004 for 
additional development and adjudication.  The case is once 
again before the Board for review. 

The veteran requested that he be scheduled for a hearing 
before a Veterans Law Judge in Washington, DC.  A May 2006 
letter notified the veteran that he was scheduled to appear 
at a hearing on June 30, 2006.  However, the veteran failed 
to appear with no indication that he wished to reschedule.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Multiple sclerosis is not included in the list of 
presumptive diseases concerning exposure to herbicides, was 
first diagnosed more than seven years after service, and has 
not been medically linked to service. 

3.  COPD is not included in the list of presumptive diseases 
concerning exposure to herbicides, was first diagnosed many 
years after service, and has not been medically linked to 
service.

4.  Infertility is not included in the list of presumptive 
diseases concerning exposure to herbicides, was first 
diagnosed many years after service, and has not been 
medically linked to service.

5.  The veteran did not incur a superimposed disease or 
injury to the eyes in service, and his visual defect is not a 
disease or injury under the meaning of applicable law and 
regulation for VA purposes.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  COPD was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Infertility was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

4.  A visual defect was not incurred in or aggravated by 
service, and was not subject to a superimposed disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple 
sclerosis, COPD, infertility, and a visual defect.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the issues on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

Letters by the RO dated in January 2002 and January 2004, as 
well as a September 2004 letter by the Appeals Management 
Center (AMC) fully satisfies the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  These letters 
informed the veteran that additional information or evidence 
was needed to support his claims for service connection, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Board notes that the veteran was not notified of the type 
of evidence necessary to establish a disability rating or an 
effective date if service connection was eventually granted 
for any of his claimed disabilities.  However, since the 
Board concludes below that the preponderance of the evidence 
is against each of the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran.  The veteran was also afforded appropriate VA 
examinations to determine the nature and etiology of his 
multiple sclerosis, COPD, and visual defect.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA.

II.  Multiple Sclerosis

The veteran claims that he has multiple sclerosis as a result 
of exposure to herbicides (Agent Orange) while serving in 
Vietnam.  However, multiple sclerosis was first diagnosed 
more than seven years after the veteran's separation from 
active duty and is not included in the list of diseases for 
which the Secretary of Veterans Affairs has determined are 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.       § 
3.303(a).  Certain chronic diseases, such as an organic 
disease of the nervous system, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection for 
multiple sclerosis shall be awarded where the disease becomes 
manifested to a compensable degree within seven years from 
the date of separation from service.  Id.

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  The VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-
27641 (2003).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R.           § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if an appellant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) 

In this case, the veteran served in the Republic of Vietnam 
from March 1966 until March 1967.  However, multiple 
sclerosis is not included in the list of diseases for which 
the Secretary of VA, under the Authority of the Agent Orange 
Act of 1991, has determined are associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R.         §§ 
3.307(d), 3.309(e).  Consequently, service connection for 
multiple sclerosis on a presumptive basis as a result of 
Agent Orange exposure is not warranted.

Since presumptive service connection based on exposure to 
Agent Orange is not warranted, service connection for 
multiple sclerosis can only be established with proof of 
actual direct causation.  In other words, medical evidence 
must show that the veteran's multiple sclerosis had it onset 
either in service or during the seven-year presumptive period 
after service.  In this case, however, no such evidence has 
been submitted.

The veteran's service medical records, including a June 1967 
separation examination report, make no reference to 
neurological problems.  A May 1989 admission report from 
Community Hospital of Anderson/Madison CO notes that the 
veteran was first diagnosed with multiple sclerosis in 1989, 
over 20 years after the veteran's separation from active 
duty.  The Board also reviewed other treatment records from 
Community Hospital, none of which indicates that the 
veteran's multiple sclerosis is related to service, to 
include Agent Orange exposure therein, or that the disease 
had its onset during the seven-year period after service.

The only evidence in support of the veteran's claim is a 
March 2003 report from C.M., M.D., which states: "We cannot 
rule out Agent Orange as cause of multiple sclerosis."  The 
deficiency with this opinion is twofold.  First, the phrase " 
We cannot rule out Agent Orange as cause of multiple 
sclerosis" constitutes mere speculation as to the etiology 
of the veteran's multiple sclerosis.  Unfortunately, the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has 
been observed that statements from doctors which are 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between the current disorder and 
the claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993).

The second problem with this opinion is that no evidence 
indicates that Dr. C.M. reviewed the veteran's claims file.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  In light of 
this case law, Dr. C.M.'s opinion is of little probative 
value.

In contrast, a VA examiner did review the claims file in 
March 2005 and determined that multiple sclerosis was not 
related to Agent Orange exposure.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

The Board has also considered the veteran's own lay 
statements in support of his claim, including testimony 
presented as personal hearing held in November 2003.  
However, since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render a medical opinion as to either the etiology of 
multiple sclerosis, his statements are of no probative value 
in this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions.)

At his hearing, the veteran's representative testified that 
she was a registered nurse and that she believed the 
veteran's multiple sclerosis was caused by his exposure to 
Agent Orange in Vietnam.  In Black v. Brown, 10 Vet. App. 
279, 284 (1997), the Court held that a nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  In this case, however, there is 
no evidence that the veteran's representative specialized in 
neurological disorders such as multiple sclerosis or that she 
participated in the veteran's treatment.  She provided no 
medical basis or rationale for her opinion.  As such, the 
Board accords little probative weight to her opinion.  See 
Owens, supra. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for multiple sclerosis.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A § 5107(b); 38 C.F.R.  § 3.102.   Accordingly, the 
appeal is denied.

III.  COPD

The veteran claims that he has COPD as a result of Agent 
Orange exposure.  He also claims that his COPD is secondary 
to cigarette smoking and that he became nicotine dependent in 
service.  However, COPD has not been medically linked to 
service and is not included in the list of diseases for which 
the Secretary of VA has determined are associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era.  Moreover, service connection as a result of 
nicotine dependence is precluded by law.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

The record shows that the veteran has been diagnosed with 
COPD consistent with emphysema and hypoxemia.  However, 
neither COPD nor emphysema is included in the list of 
diseases for which the Secretary of VA has determined are 
associated with exposure to herbicides used in the Republic 
of Vietnam.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 
3.307(d), 3.309(e).  Therefore, service connection can only 
be established with proof of actual direct causation (i.e., a 
medical opinion indicating that the veteran's COPD is related 
to his period of service, to include any Agent Orange 
exposure therein).  However, no such evidence has been 
submitted.

The veteran's service medical records make no reference to 
respiratory problems.  Of particular relevance, the June 1967 
separation examination report notes that his chest and lungs 
were clear.  The veteran also denied shortness of breath as 
well as pain or pressure in his chest.  

The veteran's COPD was also diagnosed many years after 
service, with no medical opinion indicating that it is 
related to service, to include Agent Orange exposure therein.  
Records from Community Hospital show that the veteran first 
was diagnosed with COPD and tobacco addiction in September 
1990.  The veteran continued to be treated for COPD 
consistent with emphysema and hypoxemia at that facility from 
1990 until 2000.  Private physicians, including Drs. S.K. and 
C.M., also treated the veteran's COPD.  However, none of 
these medical records includes a medical nexus opinion 
between the veteran's COPD and his period of military 
service, to include Agent Orange exposure therein.  The March 
2005 VA examination report also includes a medical opinion 
that there is no positive correlation between Agent Orange 
exposure and COPD.  

Instead, the medical evidence indicates that the veteran's 
COPD and emphysema are related to his extensive history of 
cigarette smoking.  Indeed, in his VA Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran indicated he became 
nicotine dependent in service which ultimately resulted in 
COPD.  However, legislation was enacted prohibiting service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103; Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  Section 1103 applies to claims 
filed after June 9, 1998.  Since the veteran filed his claim 
in November 2001, service connection based on the use of 
tobacco products and nicotine dependence is precluded by law.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for COPD.  Despite the veteran's testimony 
that his COPD is related to Agent Orange exposure in service, 
as a layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied.

IV.  Infertility

The veteran claims that he is impotent and infertile as a 
result of exposure to herbicides in service.  However, the 
record appears to indicate that the veteran's impotence is 
due to his nonservice-connected multiple sclerosis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for infertility.  

The record shows that the veteran has been diagnosed with 
infertility in 1990.  However, since infertility is not 
included in the list of diseases for which the Secretary of 
VA has determined are associated with exposure to herbicides 
used in the Republic of Vietnam, service connection can only 
be established with proof of actual direct causation.  
38 C.F.R. §§ 3.307(d), 3.309(e).  However, no such evidence 
has been submitted.

The veteran maintains that infertility was first identified 
by semen analysis in 1964 or 1965 while on active duty.  
However, his service medical records make no reference to any 
genitourinary problems, to include infertility.  The veteran 
also attributes his infertility to Agent Orange exposure; 
however, he was not deployed to Vietnam until March 1966, 
after he claims that semen testing disclosed evidence of his 
infertility.   

A September 1990 record from Community Hospital shows that a 
penile prosthesis was inserted following a diagnosis of 
impotence secondary to multiple sclerosis.  Since service 
connection for multiple sclerosis has been denied, service 
connection for infertility or impotence on secondary basis is 
not warranted.  The Board also notes the diagnosis of 
impotence was first made approximately 23 years after the 
veteran's separation from active duty and has not been 
medically linked to service.  

The Board notes that a VA examiner in April 2005 recorded the 
veteran's history of infertility dating back to 1965 
following semen analysis.  However, the Board emphasizes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review 
of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  Since the VA examiner did not offer any 
additional comment concerning the etiology or date of onset 
of the veteran's infertility, based on a review of the claims 
file, the examination report is of little probative value.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for infertility.  The only evidence in 
support of the veteran's claim are his own lay statements, 
which are insufficient to prove his claim.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.  
Accordingly, the appeal is denied. 

V.  Visual Defect

The veteran claims that he has a visual defect as a result of 
service.  He also claims that his visual defect is secondary 
to his multiple sclerosis.  However, the record appears to 
indicate that the veteran's visual problems are related to a 
refractive error, which is not considered a disability for VA 
purposes.  In addition, because service connection has been 
denied for multiple sclerosis, service connection on a 
secondary basis is not warranted.  See 38 C.F.R. § 3.310.  

The veteran's service medical records make no reference to 
visual problems or an injury to either eye.  Of particular 
relevance, the June 1967 separation examination report notes 
that his eye examination was normal, with both distant and 
near vision of 20/20 bilaterally.  

Visual problems were first identified in May 1989 when the 
veteran was hospitalized at Community Hospital for an acute 
exacerbation of multiple sclerosis.  A report from that 
admission notes that the veteran has bilateral dysfunction of 
the optic nerves consistent with optic neuritis.  An April 
2005 VA eye examination report lists diagnoses of (1) myopic 
presbyopia, and (2) normotensive cupping with open angles and 
no known family history of glaucoma.  In an addendum report, 
the examiner indicated that he found no active visual defect 
secondary to the veteran's history of multiple sclerosis. 

The Board notes that presbyopia is a visual condition that 
usually becomes apparent in middle age, and in which loss of 
elasticity of the lens of the eye causes defective 
accommodation and an inability to focus sharply for near 
vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Myopic presbyopia is a form of refractive error.  
See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 
11.07(b) (Aug. 26, 1996).  

Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  
Service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated 
by service. VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-
90 (July 18, 1990).  As refractive error of the eye is not, 
by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection. The evidence must show that the 
refractive error was subject to a superimposed disease or 
injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90.

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in any increased disability.  The veteran's service 
medical records make no reference to any injuries of the 
eyes, nor has the veteran made such a claim.  The Board notes 
that the veteran was diagnosed as having optic neuritis; 
however, this disorder was diagnosed in 1989, over 20 years 
after service, and has not been medically linked to service.  
The Board has also considered the veteran's argument that his 
visual defect is secondary to his multiple sclerosis.  
However, because service connection for multiple sclerosis 
has been denied by virtue of this decision, service 
connection on a secondary basis is not warranted.  38 C.F.R. 
§ 3.310. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a visual defect.  The only evidence in 
support of the veteran's claim are his own lay statements, 
which are insufficient to prove his claim.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.  
Accordingly, the appeal is denied. 



ORDER

Service connection for multiple sclerosis, including as a 
result of exposure to herbicides in service, is denied.

Service connection for COPD, including as a result of 
exposure to herbicides in service, is denied.

Service connection for infertility, including as a result of 
exposure to herbicides in service, is denied. 

Service connection for a visual defect is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


